Citation Nr: 0012454	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of service connection for an eye 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and M. B. 

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran enlisted in the military in December 1939, and he 
served on active duty from January 1941 to July 1945.  

The veteran appealed to the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In 1992, the veteran commenced a claim alleging entitlement 
to service connection for an eye injury.  In a March 1992 
decision, the RO denied the claim.  Notice of the RO's denial 
and information concerning the veteran's procedural and 
appellate rights were addressed in a letter dated in March 
1992.  Appellate action was not initiated, and as a result, 
the decision became final.  In 1997, the veteran applied to 
reopen the claim.  In a November 1997 decision, the RO 
determined that new and material evidence had not been 
presented to warrant reopening the claim.  

In that November 1997 decision, the RO also denied claims for 
an increased evaluation for service-connected bilateral 
hearing loss and entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities.  In November 1997, a notice of disagreement 
with regard to all of the issues was submitted and a 
statement of the case was issued.  The veteran filed 
his substantive appeal in January 1998.  In April 1998, the 
veteran appeared and testified before a hearing officer at 
the RO.  As noted in the Board's March 1999 remand, an April 
1998 decision assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 3.324.  Therefore, that issue has been resolved 
and is no longer on appeal.

In December 1997, the veteran filed a claim of entitlement to 
service connection for PTSD, and the RO denied the claim in 
February 1998.  At the time of his April 1998 hearing, the 
hearing officer accepted evidence pertinent to this claim.  
See April 1998 personal hearing transcript at pages 7 and 8.  
In the March 1999 remand, the Board pointed out that there 
were notes in the file where it is mentioned that the 
evidence indicated entitlement to service connection for 
PTSD.  However, in May 1999, the RO continued to deny the 
claim and the veteran submitted a notice of disagreement.  In 
July 1999, a statement of the case was issued and a 
substantive appeal was submitted.  The veteran had requested 
a hearing before a member of the Board.  The hearing was 
scheduled, but the veteran was unable to attend.  

In March 1999, the Board remanded this case for further 
development.  In that remand, it was noted that after the 
appeal was received at the Board the RO asked for the case to 
be returned to the RO because there were references in the 
file regarding the assignment of a compensable rating for 
hearing loss and entitlement to service connection for PTSD.  
In a May 1999 decision, the RO determined that a compensable 
rating of 10 percent was warranted for the bilateral hearing 
loss.  However, since the veteran is presumed to be seeking 
the maximum possible rating for his hearing disability, 
because he has not indicated otherwise, the Board must 
consider whether he is entitled to a rating higher than 10 
percent.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  In an unappealed decision of March 1992, the RO denied 
the claim of entitlement to service connection for an eye 
injury on the basis that the veteran's eyes were normal at 
the time of discharge from service and that there was no 
preceding evidence of any eye injury and the VA examination 
of 1948 did not reveal evidence of residuals of an eye 
injury. 

3.  The evidence reviewed and submitted since the RO denied 
the claim in March 1992 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.
4.  There is competent (medical) evidence showing a current 
diagnosis of PTSD.

5.  The service records reflect combat service during World 
War II.

6.  The competent (medical) evidence suggests there is a link 
between stressors related to the veteran's World War II 
service and the diagnosis of PTSD.

7.  The veteran has level II hearing acuity in his right ear 
and level V hearing acuity in his left ear.

8.  The puretone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is not 55 decibels or more, and is not 
both 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.

9.  The veteran does not suffer from deafness in either ear, 
and the extent of his bilateral hearing loss is not 
comparable to deafness.

CONCLUSIONS OF LAW

1.  The RO's March 1992 denial of the claim of entitlement to 
service connection for an eye injury is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

3.  The criteria for an evaluation greater than 10 percent 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103, 4.7; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (effective prior to June 10, 1999); 38 C.F.R. § 4.85, 
4.86, Diagnostic Code 6100 (effective June 10, 1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening a Claim of Entitlement to Service 
Connection for an Eye Disorder

The veteran's 1939 enlistment examination revealed 20/20 
vision bilaterally and no eye conditions.  During the 1941 
induction examination, the veteran's vision was 20/30 in the 
right eye and 20/25 in the left eye, and there were no eye 
abnormalities.  The report of his separation examination 
indicates that he had 20/25 vision in the right eye and 20/20 
vision in the left eye, and there were no eye abnormalities.

In the initial rating decision of May 1947, the RO determined 
that the veteran's visual defect was not aggravated by his 
service in World War II, and that determination was referred 
to in a June 1947 letter.  However, at the time, the veteran 
had not claimed service connection for an eye condition.  

A VA examination was conducted in January 1948.  It was noted 
that the external structure of each eye was normal.  

In 1992, the veteran initiated a claim alleging entitlement 
to service connection for an eye injury due to a muzzle blast 
explosion in 1943.  In a March 1992 decision, the RO denied 
the claim on the basis that the veteran's eyes were normal at 
the time of discharge from service and that there was no 
preceding evidence of any eye injury and the VA examination 
of 1948 did not reveal evidence of residuals of an eye 
injury.  Notice of the RO's denial and information concerning 
the veteran's procedural and appellate rights were addressed 
in a letter dated in March 1992.  However, he did not appeal, 
and the decision became final.  Unappealed decisions of the 
RO are final under 38 U.S.C.A. § 7105 (West 1991); but, the 
VA must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to the previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court also has stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record since the 
RO's denial of the claim in March 1992.  Such evidence 
consists of VA treatment and examination reports, and the 
veteran's April 1998 personal hearing testimony.  

The veteran was afforded a VA examination in October 1997.  
The examiner reported the following diagnoses:  macular 
degeneration, non-exudative form with resulting geographic 
atrophic scar, most likely secondary to aging; cataracts, not 
consistent with visual acuity; and mild myopia and 
presbyopia, of little benefit from glasses.  

In April 1998, the veteran testified that when he got out of 
service, he noticed that the problems with his left ear and 
left eye had worsened.  In 1947, he had mentioned that his 
eyes had worsened, but nothing was found and he was told that 
it was macular degeneration.  Currently, he also is being 
told that his problem is macular degeneration.  He had 
informed his physician that it was about 25 years after World 
War II before much was known about the disorder.  The veteran 
mentioned that he asked him if pressure from the percussion 
of guns over the period of time he was in combat would affect 
eyesight, considering that pressure within the eyes causes 
glaucoma, but was told that it was a different type of 
pressure.  However, the veteran notices that the left side of 
his head feels different, essentially numb, in comparison to 
the right side.  He noted that as a gunner on the 155 
howitzer, the eyepiece was on the left side.  He was issued 
eyeglasses in 1998, but the problem had been progressing 
since the period of combat.  He had eyeglasses, but could not 
wear them.  He could not see with them; they were blurred.  

The evidence of record also includes a VA treatment record 
from February 2000.  At that time, the examiner diagnosed 
age-related macular degeneration, and noted that the veteran 
was legally blind in both eyes.  There were cataracts 
bilaterally, and there was posterior vitreous detachment 
(PVD) of the right eye.

This evidence submitted since March 1992 confirms the veteran 
has been diagnosed with various disorders affecting his eyes, 
and he has testified that he first noticed problems with his 
eyes following his combat service.  But this evidence is not 
new and material because there still are no medical opinions 
of record attributing any of the eye disorders diagnosed to 
an injury to the eyes during service, and service connection 
cannot be granted for myopia and presbyopia because they are 
refractive errors and, therefore, not considered disabilities 
for VA compensation purposes under 38 C.F.R. § 3.303(c).  
Consequently, the evidence is insufficient to reopen the 
claim.

Entitlement to Service Connection for PTSD

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim presented is plausible.  
Therefore, VA has a duty to assist him in developing the 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999); Morton v. West, 12 
Vet. App. 477 (1999).  After a careful review of the evidence 
in this case, the Board has determined there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to further appellate review 
of the veteran's claim-which will be discussed in the REMAND 
following the ORDER.

Department regulations require three elements to establish 
service connection for PTSD:  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Here, there is medical evidence of record indicating the 
veteran has been diagnosed with PTSD.  The diagnosis appears 
in various VA treatment reports dated in 1998 and 1999, and 
in a January 1998 letter from a VA psychologist to the VA 
compensation and pension examiner.

Regarding stressors, the service records clearly reflect the 
veteran's combat service.  Furthermore, the information 
provided by the United States Armed Services Center for 
Research of Unit Records (USASCRUR) confirms the deaths of 
friends that he reported occurred during service.  Therefore, 
the required showing of stressors, which, in this instance, 
relate to combat service during WWII, also has been met.

Since some of the medical records containing a diagnosis of 
PTSD also include the veteran's report of his stressors in 
service, it appears the diagnosis was made in view of those 
events.  Consequently, this evidence tends to suggest there 
is a link between the stressors in service and the diagnosis 
of PTSD and, therefore, is sufficient to well ground the 
claim.  VAOPGCPREC 12-99 (October 18, 1999); Suozzi v. Brown, 
10 Vet. App. 307, 310-11 (1997).

Entitlement to an Increased Evaluation for Bilateral Hearing 
Loss

Factual Background

The service records document the veteran's combat service, 
including exposure to artillery fire.  The service medical 
records clearly show that he suffered from chronic otitis 
media and that his left tympanic membrane was ruptured due to 
a 155-millimeter howitzer blast.  The records also reflect a 
report of bilateral defective hearing.  

On VA examination in January 1948, the veteran complained of 
pain in both ears at times and did note that he was hard of 
hearing.  However, bilateral hearing loss was not diagnosed 
at that time.  

On an authorized audiological evaluation in September 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
20
25
55
85
46.25
LEFT
10
20
25
80
95
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.  
Sensorineural hearing loss was diagnosed.  During another 
examination conducted that same month, high frequency hearing 
loss was diagnosed and it was noted that an audiogram 
demonstrated a bilateral high frequency hearing loss with 
discrimination scores of 92 percent in the right ear and 90 
percent in the left.  

In a July 1993 decision, the Board pointed out that when the 
veteran filed his claim for service connection in 1947, he 
specifically requested service connection for a perforated 
eardrum with partial loss of hearing in both ears.  It was 
further noted that following a January 1948 rating action 
which granted service connection for otitis media, the 
veteran was advised by letter that service connection had 
been granted for his hearing condition.  Therefore, on a 
review of the entire record, the Board concluded that the 
rating action of January 1948 constituted a grant of service 
connection for bilateral defective hearing.  The grant of 
service connection for bilateral hearing loss is reflected in 
a January 1994 RO rating action, as well as the assignment of 
a noncompensable rating, effective March 25, 1947.  

On an authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
35
35
60
85
59
LEFT
25
35
45
85
95
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  
Tympanometry was performed on the right ear and revealed a 
normal amount of air in the middle ear and a highly mobile 
tympanic membrane.  Acoustic reflexes could not be obtained 
because of the inability to maintain the seal.  A hermetic 
seal in the left ear could not be obtained.  Presenting 
speech at high levels did not result in roll over.   The 
examiner concluded that the veteran has a mild hearing loss 
in the lower frequencies sloping to moderate in the mid range 
and severe to profound in the higher frequencies.  The loss 
is sensorineural.  The examiner mentioned that it is not 
likely that treatment would improve his hearing.  

In April 1998, the veteran testified that he has been wearing 
hearing aids for about one to two years, and he finds them 
helpful.  He has problems understanding people with high-
pitched voices when they are speaking.  His hearing loss also 
presents difficulties when speaking on the phone or around 
the house.  The condition has interfered with his employment 
because he could only use the phone on the right side and he 
would miss part of instructions that he was given.  A 
witness, M. B., testified that he was familiar with the 
veteran's appointments with VA for his hearing problems.  He 
mentioned that the veteran had informed him that his hearing 
aids had to be upgraded, which indicates that his hearing has 
worsened. 

In August 1998, the veteran underwent an audiology 
assessment.  The test results revealed that the veteran has a 
mild to profound sensorineural loss bilaterally with normal 
hearing through 500 Hz.  Impressions were made for both ears.  
A hearing aid check revealed that the right Phonak hearing 
aid was not amplifying and the left hearing aid was reset 
using real ear measurements.  

On an authorized audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
30
40
65
80
54
LEFT
20
35
40
65
85
56

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 68 percent in the left ear.  
Normal tympanograms were obtained in both ears.  Ipsilateral 
and contralateral reflexes were obtained as expected.  There 
was negative reflex decay with the probe in the right ear at 
500 and 1000.  With the probe in the left ear, it was 
negative at 500 and positive at 1000.  The audiometric 
testing showed a mild sloping to severe sensorineural hearing 
loss bilaterally.  It was noted that the veteran was 
consistent and cooperative with regard to a hearing problem 
requiring medical follow-up or a problem which, if treated, 
may cause a change in hearing threshold levels.  

By rating action of May 1999, the RO determined that a 
compensable rating of 10 percent was warranted, effective 
from August 14, 1998.

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from the disability.  
38 U.S.C.A. § 1155 (West 1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for bilateral 
hearing loss, and it is rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.85, Code 6100 (1999).  Since 
the initiation of the appeal, amendments were made to the 
rating criteria used to evaluate the service-connected 
disability at issue.  64 Fed. Reg. 25206-25209 (1999).  The 
new rating criteria took effect on June 10, 1999.  

The Court has stated that where the governing law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress or the Secretary of VA provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The 
Court has further stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher rating 
for this disability under the revised regulatory criteria.

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

The results of the most recent VA audiological evaluation, in 
November 1998, indicate the veteran has level II hearing in 
his right ear and level V in his left ear, which does not 
support the assignment of an evaluation greater than 
10 percent under either the old or new version of Diagnostic 
Code 6100.  In making this determination, the Board has 
considered all of the evidence of record, including 
the reports of the other VA audiograms conducted since his 
separation from service.  But the results of the earlier 
audiological evaluations were not as severe as those of the 
most recent examination in November 1998; in fact, it was 
primarily because of the results of the most recent 
evaluation-showing an increase in the severity of his 
hearing disability, particularly when compared to the prior 
evaluations-that the RO increased the rating for the hearing 
disability from the noncompensable level (of 0 percent) to 10 
percent.  However, that notwithstanding, even the results of 
the most recent VA examination in November 1998 are not 
sufficient to warrant more than a 10 percent rating under 
either the old or new version of Code 6100.

The Board also has considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application clearly establishes that a 
10 percent rating is warranted.  

It is noted that the veteran uses amplification.  However, 
under the prior version of 38 C.F.R. § 4.86, it is provided 
that the evaluations derived from the schedule are intended 
to make proper allowance for improvement by hearing aids, and 
that examination to determine this improvement is therefore 
unnecessary.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999).  
However, given the results of the audiological evaluations of 
record, these provisions of the current version of 38 C.F.R. 
§ 4.86 are not applicable.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, such 
consideration is not necessary since the findings of record 
do not establish that the veteran suffers from deafness in 
either ear or that the extent of his bilateral hearing loss 
is comparable to deafness.

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (1999).  Here, the preponderance of the evidence is 
against the veteran's claim, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107 (West 1991) is inappropriate in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
an eye disorder, and the appeal is denied. 

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss has not been established, and the 
appeal is denied.  


REMAND

Entitlement to Service Connection for PTSD

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991). 

In this case, the veteran was afforded VA examinations in 
January and March 1998.  Both examiners determined that the 
veteran was not suffering from PTSD.  The reports reflect 
diagnoses of anxiety and depression.  However, it is noted 
that both reports indicate that the claims folder was not 
made available.  Also, in the March 1998 report, the examiner 
indicated that the January 1998 VA examination report had 
been available for review.  Therefore, neither examiner saw 
the veteran's 1997 VA mental health clinic records or the 
January 1998 letter from the VA psychologist containing a 
diagnosis of PTSD and linking it to stressful incidents 
related to combat service during WWII.  In a more recent 
statement in July 1999, that same VA psychologist reiterated 
his earlier opinion that the veteran has PTSD, and that it is 
the result of the stressful incidents that occurred 
coincident with his combat service during WWII.

As noted above, under 38 C.F.R. § 3.304(f), the medical 
evidence diagnosing the condition must conform to DSM-IV, as 
provided under 38 C.F.R. § 4.125.  Given the lack of 
information available to the VA examiners in 1998 and the 
applicable regulations, the veteran should undergo another VA 
psychiatric evaluation.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request from the 
veteran information (names, addresses, 
and dates) of any additional VA and/or 
non-VA treatment he has received for PTSD 
since his claim was last considered by 
the RO.  This is not meant to include 
records of treatment already of record.  
The necessary authorization should be 
obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder.

2.  The RO should schedule the veteran 
for another VA psychiatric evaluation to 
determine:  a) whether he has PTSD and, 
if so, b) whether it was caused by his 
combat-related stressors coincident with 
his service during WWII.  It is 
absolutely imperative that the 
psychiatrist designated to examine the 
veteran review all of the pertinent 
evidence and information in his claims 
folder-particularly the January 1998 and 
July 1999 statements from the VA clinical 
psychologist at the VA Hospital in 
Columbia, South Carolina.  
The C & P examiner also should review a 
complete copy of this REMAND and the 
records concerning the treatment the 
veteran received on various occasions 
during 1997.  The report of the 
examination must include a complete 
rationale for all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.

3.  The RO should then readjudicate the 
claim for service connection for PTSD 
under all applicable case law, statutes 
and regulations-including 38 C.F.R. 
§ 3.304(f).  If the action taken remains 
adverse to the veteran, a Supplemental 
Statement of the Case should be issued, 
which includes a summary of the 
additional evidence submitted, the 
pertinent legal authority, and the 
reasons for the decision.  The veteran 
and his representative should be 
provided an opportunity to submit 
additional evidence and/or argument in 
response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument concerning this 
claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

